Title: To Alexander Hamilton from William Ellery, 18 July 1791
From: Ellery, William
To: Hamilton, Alexander



Custom HouseNewport [Rhode Island] July 18 1791
Sir,

Inclosed is my Statement of fees &c. on which I beg leave to make a few remarks.
The number of Certifs. of Regy. and Enrollments issued in this, will probably be less than in the last year, and for the following reasons. Upon adopting the Constitution by this State the last year a number of vessels belonging to it were without those papers, which will not want them this; and the property of several vessels, which, before that event, had, in order to obtain them, been transferred to citizens in Massachusetts, have been since transferred and registered and enrolled anew in this District. The number of first and subsequent Registers, will therefore, in my opinion, be lessened, and my fees along with them. And if the fees for coasting vessels should be reduced by the alterations proposed to be made in the Coasting Act, as it is said they will be, the balance this year will be against me.
I have not in my Statement credited 29 dolls. 18½ cents received for my proportion of forfeitures; because I conceive it was not intended that the Officers of the Customs should, in any degree depend for their support on such precarious a ground; but that a proportion of fines, penalties and forfeitures is allowed them as some reward for their vigilance, and the vexation and ill-will which will always accompany prosecutions for transgressions of the Revenue Law.
Permit me, Sir, to refer you to my letter of the 31st. of Jany. last which inclosed my Statement of receipts and Expenditures for the first six months and a third of a month, in which I mentioned there was no prospect, that the nett income of my Office in the succeding six months, would be much encreased. By comparing that with the inclosed Statement it will appear that my opinion was well founded; and it is not probable that the emoluments of my office will be augmented this year.
I have spent a year of great perplexity in the public Service, and unless an allowance is made for my services, it will, on my part, have been spent for naught and in vain. Justice to myself and my family will not admit of such sacrifices, and I am sure, the justice of Congress cannot expect them. It doth not become me to suggest means by which I might receive a sufficient compensation. In you, Sir, I confide for that attention to my case, the influence of which will I trust procure me an allowance for my past, and an adequate compensation for my future services. On this hope and confidence I rest, and am with great esteem
Sir   Yr most obedt servant
W Ellery Collr
A Hamilton EsqrSecry of Treasy

